Citation Nr: 1445395	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for a left wrist disorder.

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.
  
In August 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for left and right wrist disorders. 

The Veteran contends that her left and right wrist disorders had their onset in-service.  Specifically, she stated that her job as a dental technician required repetitive movements every workday, all day.  She also reported that she was very active in volleyball and soccer, which are both sports consistent of repetitive movements, jumping, running, reaching overhead, sudden stops, twists, and diving on the floor.  She also contends that her bilateral wrist disorders are due to an undiagnosed illness from serving in the Persian Gulf War.  

Service records show that in October 2004, the Veteran complained of right wrist pain on waking up.  The Veteran was diagnosed with a right wrist sprain.  

Private treatment records show complaints of right and left wrist pain.  A December 2007 treatment record noted a diagnosis of probable carpal tunnel syndrome of the right wrist.  Additionally, a February 2010 record noted that the Veteran had left wrist ulnar positive impingement.  An August 2011 record noted left dorsal wrist pain.  Furthermore, September 2013 MRI reports noted a 1.1 centimeter ganglion cyst along the dorsal aspect of the right wrist with probably origin from the capitate lunate joint, and a small ganglion cyst extending along the dorsal aspect of the left wrist with origin from the scapholunate joint.  

At the September 2013 hearing, the Veteran reported that during the course of duty as a dental assistant, her wrists became sore due to repetitive motion.  She testified that this pain continued throughout her Air Force career.  She also stated that she would have wrist pain every couple of months.  She testified that she continued to have pain in her wrist until this day, which she treated with Motrin.  Additionally, she reported that she was now a nurse in a psych unit, and did not engage in physical activity.  Further, she stated that she did not have any incidents involving her wrists between service and now.  

The Veteran was afforded a VA examination in September 2011 to assess her right wrist.  The examiner noted a previous diagnosis of a right wrist strain in 2004.  The Veteran reported that she injured her right wrist in service in 2001.  She reported that she was given a splint and told to take Motrin because she was overusing the wrist too much.  She complained of weakness and her right hand giving out.  The examiner stated that the Veteran's claims file was void of any orthopedic private records to show continuity of care and chronicity of the conditions since service.  Additionally, the examiner stated that the Veteran had no pain on examination or range of motions.  He further stated that she had otherwise a normal examination of her right wrist.  The examiner stated that she was seen once for her right wrist pain in October 2004.  The examiner concluded that without any chronic private records to show continuity and chronicity of the condition, the acute and resolving right wrist was less likely than not due to events in service as she had a normal physical examination today.  The examiner continued that if the Veteran provided private orthopedic records, then another official opinion would need to be requested.  

The Board notes that the examiner based his opinion on the fact that there was no documented medical evidence of the Veteran's ongoing medical condition.  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).   As such, the examination report is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Therefore, a new VA examination is necessary to determine the Veteran's current right wrist disorder(s), and whether it was caused by, or are otherwise related to, the Veteran's time in service.  I 

Additionally, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the etiology of the Veteran's left wrist disorder(s).  Although the Veteran testified to in-service wrist pain, ongoing wrist pain since service, and current treatment for a left wrist disorder, it remains unclear to the Board whether the Veteran's left wrist disorder(s), had its onset in service or is related to any aspect of her military service.  A medical opinion regarding an etiology of the Veteran's left wrist disorder(s) is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Veteran has reported that her left and right wrist disorders are due to an undiagnosed illness from serving in the Persian Gulf War.  However, the Veteran's personnel records have not been associated with the claims file in order to determine if the Veteran served in the Southwest Asia theater of military operations at any time during the Persian Gulf War.  Therefore, on remand the Veteran's personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

1) The RO should ensure that the Veteran's VA treatment records are current.  

2) Make arrangements to obtain the Veteran's complete service personnel records, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  In particular, determine if the Veteran served in the Southwest Asia theater of military operations at any time during the Persian Gulf War.  If these records are not available, a negative reply must be provided.

3) After the foregoing, schedule the Veteran for a VA examination to determine whether any right or left wrist disorders  are related to the Veteran's active service.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflects that the claims file was reviewed.  All indicated testing should be conducted.

The examiner should address the following:

A. Diagnose the Veteran's current right and left wrist disorder(s).  

For each diagnosis, provide an opinion as to whether it is at least as likely as not that the disorder had its onset or is otherwise related to her active military service.

B. If the Veteran is found to have served in the Southwest Asia theater of military operations at any time during the Persian Gulf War, and if the examiner examines the Veteran and determines that the Veteran's right and left wrist symptoms cannot be attributed to any established disease or disorder, the examiner should discuss whether the Veteran has a qualifying chronic disability or medically undefined chronic multisymptom illness as defined under 38 C.F.R. § 3.317.

The examiner should then state whether is at least as likely as not that any disorders/qualifying chronic disability had its onset in or is otherwise related to the Veteran's active service.  

The examiner should consider the Veteran's service treatment records, VA treatment records, private treatment records (the December 2007, February 2010, August 2011, and September 2013 records), the September 2011 VA examination report, the Veteran's August 2013 hearing testimony, lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO should readjudicate the Veteran's claims.  If a claim remains denied, the RO should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

